I dissent from the decision of the majority in this case, because, for the reasons stated below, I believe that the record presented to this court does present arguable issues for appeal. Accordingly, I would follow the procedure outlined by the United States Supreme Court and would not rule on the merits in this case; rather, I would appoint new counsel to prepare an appellate brief on behalf of appellant. McCoy v. Court of Appeals ofWisconsin, Dist. 1 (1988), 486 U.S. 429, 444, 108 S. Ct. 1895,1905, 100 L. Ed. 2d 440; Penson v. Ohio (1988), 488 U.S. 75, 84,109 S. Ct. 346, 352, 102 L. Ed. 2d 300, 311. See, also, State v.Duncan (1978), 57 Ohio App. 2d 93, 93-94, 11 O.O.3d 83, 83-84,385 N.E.2d 323, 323-324.
Briefly, I believe the majority goes astray at the outset, when it characterizes this appeal as solely relating to "a judgment of the Lucas County Court of Common Pleas, Juvenile Division, which ordered appellant to serve a previously stayed six-month commitment to the Department of Youth Services." The record reflects that this is actually an appeal from combined proceedings in the Lucas County Court of Common Pleas which related to a motion that appellant's probation be revoked because he violated his probation requirements, and to a *Page 769 
complaint alleging that appellant committed a violation of the safe school ordinance which rendered him a delinquent.
The proceedings resulted in two judgment entries filed on July 28, 1994. In one judgment entry, which the majority acknowledges in its initial statement, the court found that appellant "admitted that he left St. Anthony's Villa Residential SOT program without permission and stayed away without permission." As a result, the court revoked appellant's probation and imposed a commitment order after lifting a stay. In the second judgment entry, the court found that appellant "admitted that he broke out a window at the Villa and was chased by staff members at the Villa." As a result, the court entered a finding that appellant violated the safe school ordinance and adjudged him delinquent.
Clearly, then, two separate incidents and two separate proceedings existed. One charge was the basis of the motion to change disposition, i.e., to revoke appellant's probation, and the other charge was the basis of an entirely new complaint for delinquency. Furthermore, the transcript in this case lists two case numbers, and the referee makes a statement that the hearing is being held as to both cases. Appellant's notice of appeal is "from the commitments imposed in the above-captioned case on the 28th of July 1994 and from all rulings of the Court on all motions and objections of the juvenile or counsel." Accordingly, our record encompasses an appeal from both judgments. The existence of the two separate proceedings and judgment entries is important, because we must be clear about the nature of the proceedings involved when the court accepted appellant's admission and entered its judgments before we can make any true evaluation of whether any arguable issues for appeal exist.
Close review of the transcript of the hearing shows that appellant's trial attorney states in the transcript that his client is willing to make an admission relating to a specific case number. The case number identified by appellant's trial attorney is the case number assigned to the separate charge for delinquency, not the case number assigned to the revocation of probation case. The trial attorney's identification regarding which case his client's admission related to is supported by the exchange between the referee and appellant. Appellant entered an admission to breaking a window and causing a chase, a violation of the safe school ordinance, the charge that related solely to the delinquency case. Finally, before the admission was made, appellant's counsel stated that his client wanted "to give up his rights and admit to the 94 case, with the understanding thatthe motion to show cause will be dismissed." (Emphasis added.) These facts lead to the reasonable conclusion that the admission in this case was made to the delinquency charge, thereby triggering Juv.R. 29(D) requirements. *Page 770 
The majority acknowledges in its facts that the two separate cases were initiated, but it fails to be consistent in its characterization of what the nature of the proceedings truly were in the juvenile court. Instead, it creates confusion by initially characterizing this as an appeal relating solely to a revocation of probation proceeding, and then proceeds, under the first proposed assignment of error, to apply Juv.R. 29(D) to this case, a rule which relates only to acceptance of an admission in a delinquency case, not to a revocation of probation proceeding. See Juv.R. 35(B). While, as I have explained, I believe that the record does support a conclusion that the admission made in this case did relate to the delinquency case, I do not understand how the majority can begin its discussion by characterizing this as an appeal which relates solely to a revocation of probation order and then apply a standard that does not apply to revocation of probation. Neither can I understand, even accepting the majority's tacit acknowledgment that the admission was entered to the delinquency charge and not to the charge relating to a violation of probation, how the majority can conclude on the basis of the record in this case that there was substantial compliance with Juv.R. 29(D).
I believe that pursuant to the holding in In re ChristopherR., supra, the requirements of Juv.R. 29(D) are met when (1) a juvenile's attorney makes a statement in the presence of the juvenile and the court indicating that the attorney has informed the juvenile of his specific constitutional rights, and that the juvenile understands his rights and understands the effect of the waiver of his rights, and (2) the court then makes inquiry to determine that the juvenile heard and understood what his attorney said, that the juvenile is voluntarily making the admission, and that the juvenile understands his rights and the effect of his admission. However, the transcript from this case shows that neither part of the above test was met in this case.
Appellant's attorney made an incomplete statement regarding the rights to which appellant was entitled. The exact statement was:
"I would like to state for the record I did talk with my client [appellant] this morning. He is aware that he has a right to a trial regarding the window incident. * * *
"And he does know potential penalties if he does admit to this offense. He knows his constitutional rights to a trial, to remain silent, that he's presumed innocent, that the prosecutor has to prove beyond a reasonable doubt, the right to call witnesses, etc."
I believe this statement is too brief and indefinite to show that appellant was aware of all of his constitutional rights.
Furthermore, even if the statement was sufficient to show that appellant was informed of all of his constitutional rights, there is nothing in the record to *Page 771 
support a finding that the second requirement, that the referee make inquiry to determine that appellant heard and understood what his attorney said, was met in this case. The transcript shows that the referee merely asked appellant (1) whether he understood that he was waiving his right to a trial; (2) whether he understood that he could be sent to the Department of Youth Services; and (3) whether anyone made promises to him as to what the court's disposition in the case would be if he entered an admission. The referee therefore had no basis to form a personal conclusion that appellant did understand all of his constitutional rights or the effect of his decision to waive all of those rights. Arguable issues clearly exist, therefore, regarding whether error occurred when the juvenile court accepted appellant's admission.
Finally, even though I believe the record does support the conclusion that the admission in this case related to a delinquency charge, I believe that counsel could make an argument that at the very least the record shows confusion regarding whether the proceedings were relating to the delinquency charge or the revocation of probation case. Appellant, through his counsel, made it clear that the admission related to the delinquency case, but the transcript shows that the court used the admission in the delinquency case to revoke appellant's probation despite separate charges being entered to support the motion for the revocation of appellant's probation. I believe that counsel could further plausibly argue that this confusion regarding the exact nature of the proceedings gives rise to arguable issues for appeal. I would not proceed to the merits of this case until an appellate brief discussing those issues was filed with this court by new counsel appointed to act on appellant's behalf.